Name: Directive 2006/94/EC of the European Parliament and of the Council of 12 December 2006 on the establishment of common rules for certain types of carriage of goods by road (codified version) (Text with EEA relevance)
 Type: Directive
 Subject Matter: land transport;  organisation of transport;  European Union law;  transport policy
 Date Published: 2006-12-27

 27.12.2006 EN Official Journal of the European Union L 374/5 DIRECTIVE 2006/94/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 12 December 2006 on the establishment of common rules for certain types of carriage of goods by road (codified version) (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 71(1) thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) The First Council Directive of 23 July 1962 on the establishment of certain common rules for international transport (carriage of goods by road for hire or reward) (3) has been substantially amended several times (4). In the interests of clarity and rationality the said Directive should be codified. (2) A common transport policy involves inter alia laying down common rules for the international carriage of goods by road to or from the territory of a Member State or passing across the territory of one or more Member States. Those rules must be laid down in such a way as to contribute to the smooth operation of the internal transport market. (3) It is necessary to ensure a progressive expansion of the international carriage of goods by road, bearing in mind developments in trade and movement of goods within the Community. (4) A certain number of types of carriage were exempt from any quota and carriage authorisation system. Within the framework of the organisation of the market introduced by Council Regulation (EEC) No 881/92 of 26 March 1992 on access to the market in the carriage of goods by road within the Community to or from the territory of a Member State or passing across the territory of one or more Member States (5), a system of exemption from Community authorisation and from any other carriage authorisation should be maintained for some of those types of transport, because of their special nature. (5) This Directive should be without prejudice to the obligations of the Member States relating to the time-limits for transposition into national law and application of the Directives set out in Annex II, Part B, HAVE ADOPTED THIS DIRECTIVE: Article 1 1. Under the conditions laid down in paragraph 2, Member States shall liberalise the types of international carriage of goods by road for hire or reward and on own account listed in Annex I where such carriage is performed to or from or in transit through their territory. 2. The types of carriage and unladen journeys made in conjunction with the carriage listed in Annex I shall be exempted from Community authorisation and from any carriage authorisation. Article 2 This Directive shall not affect the conditions under which any Member State authorises its own nationals to engage in the activities mentioned in this Directive. Article 3 The First Council Directive of 23 July 1962 on the establishment of common rules for certain types of carriage of goods by road is hereby repealed, without prejudice to the obligations of the Member States relating to the time-limits for transposition into national law and application of the Directives set out in Annex II, Part B. References made to the repealed Directive shall be construed as being made to this Directive and should be read in accordance with the correlation table in Annex III. Article 4 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 5 This Directive is addressed to the Member States. Done at Strasbourg, 12 December 2006. For the European Parliament The President J. BORRELL FONTELLES For the Council The President M. PEKKARINEN (1) OJ C 241, 28.9.2004, p. 19. (2) Opinion of the European Parliament of 21 April 2004 (OJ C 104 E, 30.4.2004, p. 545) and Council Decision of 14 November 2006. (3) OJ L 70, 6.8.1962, p. 2005/62. Directive as last amended by Regulation (EEC) No 881/92 (OJ L 95, 9.4.1992, p. 1). (4) See Annex II, Part A. (5) OJ L 95, 9.4.1992, p. 1. Regulation as last amended by the 2003 Act of Accession. ANNEX I Types of carriage to be exempted from any Community authorisation and from any carriage authorisation 1. Carriage of mail as a public service. 2. Carriage of vehicles which have suffered damage or breakdown. 3. Carriage of goods in motor vehicles the permissible laden weight of which, including that of trailers, does not exceed six tonnes or the permissible payload of which, including that of trailers, does not exceed 3,5 tonnes. 4. Carriage of goods in motor vehicles provided the following conditions are fulfilled: (a) the goods carried must be the property of the undertaking or must have been sold, bought, let out on hire or hired, produced, extracted, processed or repaired by the undertaking; (b) the purpose of the journey must be to carry the goods to or from the undertaking or to move them, either inside the undertaking or outside for its own requirements; (c) motor vehicles used for such carriage must be driven by employees of the undertaking; (d) the vehicles carrying the goods must be owned by the undertaking or have been bought by it on deferred terms or hired provided that in the latter case they meet the conditions of Directive 2006/1/EC of the European Parliament and of the Council of 18 January 2006 on the use of vehicles hired without drivers for the carriage of goods by road (1). This provision shall not apply to the use of a replacement vehicle during a short breakdown of the vehicle normally used; (e) carriage must be no more than ancillary to the overall activities of the undertaking. 5. Carriage of medicinal products, appliances, equipment and other articles required for medical care in emergency relief, in particular for natural disasters. (1) OJ L 33, 4.2.2006, p. 82. ANNEX II PART A Repealed Directive with its successive amendments First Council Directive of 23 July 1962 on the establishment of certain common rules for international transport (carrying of goods by road for hire or reward) (OJ 70, 6.8.1962, p. 2005/62) Council Directive 72/426/EEC (OJ L 291, 28.12.1972, p. 155) Council Directive 74/149/EEC (OJ L 84, 28.3.1974, p. 8) Council Directive 77/158/EEC (OJ L 48, 19.2.1977, p. 30) Council Directive 78/175/EEC (OJ L 54, 25.2.1978, p. 18) Council Directive 80/49/EEC (OJ L 18, 24.1.1980, p. 23) Council Directive 82/50/EEC (OJ L 27, 4.2.1982, p. 22) Council Directive 83/572/EEC (OJ L 332, 28.11.1983, p. 33) only Article 2 Council Directive 84/647/EEC (OJ L 335, 22.12.1984, p. 72) only Article 6 Council Regulation (EEC) No 881/92 (OJ L 95, 9.4.1992, p. 1) only Article 13 PART B List of time-limits for transposition into national law and application (referred to in Article 3) Directive Time-limit for transposition Date of application First Council Directive of 23 July 1962 on the establishment of certain common rules for international transport (carrying of goods by road for hire or reward) 31 December 1962 72/426/EEC __ 74/149/EEC __ 1 July 1974 77/158/EEC 1 July 1977 78/175/EEC 1 July 1978 80/49/EEC __ 1 July 1980 82/50/EEC 1 January 1983 83/572/EEC 1 January 1984 84/647/EEC 30 June 1986 ANNEX III CORRELATION TABLE First Council Directive of 23 July 1962 on the establishment of common rules for certain types of carriage of goods by road This Directive Article 1 Article 1 Article 2 __ Article 3 Article 2 __ Article 3 __ Article 4 Article 4 Article 5 Annex Annex I __ Annex II __ Annex III